DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 11/15/21. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1.20 of U.S. Patent No. 11,175,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 9, the recitation of “the regulated output voltage is between 3.0 volts and 3.7 volts” is indefinite because it lacks antecedent basis.  The only regulated voltage is the wake voltage output from the regulator.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim1,8,14,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. [6016045].

With respect to claim 1, figure 1 of Thomas et al. discloses an apparatus, comprising: a circuit structured to: communicate with a real-time-clock battery [42] and to selectively communicate with a vehicle battery [15]; 
inhibit communication [diode 45 off] between the real-time-clock battery and a controller [10] when a first voltage [output of 12] is received from the vehicle battery; and 
provide a communication from the real-time-clock battery to the controller when the first voltage is not received [diode on].
	With respect to claim 8, figure 1 of Thomas et al. discloses a system comprising: a regulator [12] structured to receive power from a vehicle battery [15] and output a wake supply voltage [output of 12]; and 
a circuit [45,26] structured to: communicate with a real-time-clock battery [42]; 
receive the wake supply voltage from the regulator;
inhibit communication between the real-time-clock battery and a controller [10] when the wake supply voltage is received from the vehicle battery; 
provide a communication from the real-time-clock battery to the controller when no wake supply voltage is received.
With respect to claim 14, figure 1 of Thomas et al. discloses a method comprising:
providing a wake supply voltage [output of 12] from a first battery [15] to a circuit [45,26];
providing a real-time-clock battery voltage [output of 42] from a second battery [42] to the circuit when the wake supply voltage is not provided; and
providing the real-time-clock battery voltage from the second battery to a controller [10] when the wake supply voltage is not provided.
	With respect to claim 15, figure 1 of Thomas et al. discloses the method of claim 14, inhibiting communication between the second battery and the controller when the wake supply voltage is provided.

Claim(s) 1,8,14,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. 10992166
With respect to claim 1, figure 2 of Hsieh et al. discloses an apparatus, comprising: 
a circuit [206,208,216,212] structured to: 
communicate with a real-time-clock battery [214] and to selectively communicate with a vehicle battery [202]; 
inhibit communication between the real-time-clock battery and a controller [220] when a first voltage [output of 204] is received from the vehicle battery; and 
provide a communication [214 connected to 220 ] from the real-time-clock battery to the controller when the first voltage is not received.
	With respect to claim 8, figure 2 of Hsieh et al. discloses a system comprising: a regulator [204] structured to receive power from a vehicle battery [202] and output a wake supply voltage [output 204]; and 
a circuit [206,208,216] structured to: communicate with a real-time-clock battery [214]; 
receive the wake supply voltage from the regulator; 
inhibit communication [216 off] between the real-time-clock battery and a controller [220] when the wake supply voltage is received from the vehicle battery; 
provide a communication [216 ON] from the real-time-clock battery to the controller when no wake supply voltage is received.
With respect to claim 14, figure 2 of Hsieh et al. discloses a method comprising:
providing a wake supply voltage from a first battery [202] to a circuit [212,206,208,216];
providing a real-time-clock battery voltage from a second battery [214] to the circuit when the wake supply voltage is not provided; and
providing the real-time-clock battery voltage from the second battery to a controller [220] when the wake supply voltage is not provided.
	With respect to claim 15, figure 2 of Hsieh et al. discloses the method of claim 14, inhibiting communication between the second battery and the controller when the wake supply voltage is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Thomas/Hsieh.
With respect to claim 19, Thomas and Hsieh disclose the method of claim 14, but does not disclose wherein the wake supply voltage is greater than or equal to 3.7 volts, and the real-time-clock voltage is between 3.0 volts and 3.7 volts.
	However, It would have been obvious to one skilled in the art at the time the invention was made to provide voltages in the ranges provided because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Thomas/Hsieh in view of Fahrenbruch [20090184746]
With respect to claim 20, Thomas and Hsieh discloses the method of claim 14, but does not disclose wherein the voltage drop between the real-time-clock battery and the controller is one-hundred millivolts or less. 
However, Fahrenbruch discloses a low voltage drop unidirectional electronic valve (Abstract) and teaches a switch providing communication with a voltage drop of 0.1 volts or less (the electronically controlled switch is closed enabling unidirectional current flow with a minimal voltage drop, preferably less than 0.1 volts, para.0010, 0046; control circuit 150 acts to close the respective electronically controlled switch 120. Current then flows via electronically controlled switch 120, which preferably exhibits a voltage drop of less than 0.1 volts, para.0026).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to use the teachings of Fahrenbruch for providing communication with a voltage drop of 0.1
volts or less in the invention of Thomas.
The motivation would have been for preventing current drain of the stored charge and
allowing voltage reversal (para.0034, 0046, Fahrenbruch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
6/8/22